DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.
This application claims benefit of 62/806,845 filed on 02/17/2019.

Claim Objections
Claim 3 objected to because of the following informalities:  
Claim 3 is in improper form and contain undefined/unlimited statement such as “According to example embodiments,”. The applicant is respectfully requested to amend the claim so as to render the claimed language in an appropriate claim format. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dal Mutto et al. (US 2019/0108396) in view of Carson et al. (US 2014/0021253).
Re Claims 1, 6 and 11: Dal Mutto et al. teaches system and method for object identification, which includes a processing unit {herein one or more general purpose processing units/CPU} (see ¶ 88+) and verification hardware {herein an object identification system according to embodiments of the present invention can scan the tray containing the components and verify that all of the correct expected components are located on the tray} (see ¶ 165+), the method including providing an operator (see ¶ 214+); the operator scanning an order document (see 187+); the system retrieving component information from a database of the processing unit (¶ 123-134+); the system configuring hardware for components that require verification (¶ 187-190+); the system configuring the screen or display devices with status indicators for all the components (¶ 177+, 185+); the operator beginning to package the product according to standard work, verifying each component as the component is handled (¶ 176+); the system prompting the operator to scan/verify the component (¶ 130+); and the operator scanning/verifying the component (¶ 187-189+). Dal Mutto et al. also teaches the automated device scanning/verifying the component (165+).
Dal Mutto et al. fails to specifically teach the operator logging into the processing unit of the system or providing credentials so as to access the processing unit.
Carson et al. teaches universal label and verification system and method for filling customer orders of medical items, wherein the operator logging into the processing unit of the system (¶ 123+).
In view of Carson et al.’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Dal Mutto et al. wherein the operator logging into the processing unit of the system so as to ensure that only authorized personnel have access the system and thereby monitoring daily workflow for further training and/or customer’s satisfaction purposes. 
Re Claims 2 and 7: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein, if additional components are required for the kit, the system again prompting the operator to scan/verify the additional component (¶ 37+, 149+, 165+).
Re Claims 3 and 8: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein, if no additional components are required for the kit the operator completes the kit and places the same on the scale, wherein the scale verifies and counts the completed kit (¶ 181+).
Re Claim 5 and 10: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein if no additional kits are required for the method includes the system verifying that the completed quantity of kits packaged and verified is correct (¶ 165+).
Re Claim 9: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein if additional kits are to be kitted or packaged then the method includes the system prompting {herein trigger} the automated device to scan/verify the additional component (165+).
Re Claim 12: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein the verification system is configured to assist a manual operator in assembling and packaging one or more kits, the kits comprising a package or tray, one or more parts, components and/or devices, one or more outer labels, one or more inner labels, one or more instruction cards or booklets, and/or one or more identifying graphics or stickers (165+, 238+).
Re Claim 13: Dal Mutto et al. as modified by Carson et al. teaches system and method, wherein the verification system is configured to assist in the automated assembly and packaging of one or more kits, the kits comprising a package or tray, one or more parts, components and/or .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Luciano, Jr. et al. (US 2008/0312957) teaches method for verifying and assembling a multiple prescription package.
Bloom (US 2006/0020366) teaches method and system for efficient package delivery and storage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





/EDWYN LABAZE/Primary Examiner, Art Unit 2887